Citation Nr: 1628886	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a seizure disability. 
  
2.  Entitlement to service connection for a seizure disability.


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 1993, January 1995 to December 2001, and August 2004 to March 2006.  He is the recipient of a combat action badge.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  A November 2007 rating decision last denied service connection for a seizure disability; the Veteran did not appeal the November 2007 decision and it became final.

2.  Evidence pertaining to the Veteran's seizure disability was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's seizure disability was incurred in service.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that last denied service connection for a seizure disability loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the last final rating decision is new and material and the claim for service connection for a seizure disability is reopened.  38 U.S.C.A.  § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  The criteria for service connection for a seizure disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a seizure disability in September 2011. 

At the time of his last final denial, evidence of record included service treatment records, treatment records and a VA examination. 

Since the last final denial, evidence added includes the Veteran's statements and testimony, additional treatment records, statements from his VA treating physician, and a June 2015 Disability Benefits Questionnaire (DBQ) for Seizure Disorders.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a seizure disability is reopened. 

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's July 2004 entrance exam into his third period of active service reflected a normal neurologic clinical examination.  In a report of medical history completed at that time it was again noted, as had been noted in prior entrance examinations, that the Veteran had suffered from childhood febrile seizures and had had a psychomotor seizure at age 7.  The report reflects that the Veteran had experienced no seizures after age 7, nor had he been on medication since.  As the Veteran's neurological evaluation was determined to be normal despite the notation of childhood seizure issues, the Veteran is presumed to have been in a sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records include a February 2006 treatment record which noted that in January while stationed in Iraq, and four days before he was scheduled to return home, he had experienced a seizure.  

It was noted that he had undergone an EEG and was told it demonstrated generalized spike and wave and he was started on Dilantin.  The Veteran was diagnosed with idiopathic generalized epilepsy.  

Subsequently, at an August 2007 VA examination the Veteran was diagnosed with a seizure disability, likely primary generalized epilepsy, with recurrence while in service.  The VA examiner noted that it was more likely than not that the Veteran's seizure recurrence while in service was due to a re-emergence of his pre-existing seizure disorder.  The Board notes that the VA examiner attributed the reemergence of the Veteran's seizures in some part to the Veteran's service-connected sleep apnea.  

While this August 2007 opinion could support a grant based on secondary service connection, the Board finds that service connection for a seizure disability based on direct service connection is warranted based on the evidence as a whole.

Also addressing the etiology of the Veteran's current seizures is a June 2011 letter from the Director of VAMC Clinical Neurophysiology.  He specifically considered whether the Veteran's current seizures are related to his childhood seizures.  After reviewing the Veteran's history he opined that the conservative interpretation would be to say that they are indeed related given that it is relatively unlikely for a person to develop two forms of epilepsy.  Although, he noted that this interpretation could change depending on additional information.

In an August 2011 addendum opinion, the same VA physician who issued the June 2011 letter,  noted that he had received additional information and that based on this information it was impossible to know whether the Veteran's current seizures are or are not related to the seizures he had as a child.  He indicated that many children have febrile seizures and do not go on to develop epilepsy.  The VA physician stated that assuming that the episode at age 7 was not a seizure there is a reasonable possibility that the episodes that began in adulthood represented a new seizure disorder [not] related to anything that occurred in childhood. 

A June 2015 DBQ diagnosed the Veteran with tonic-clonic seizure or grand mal epilepsy diagnosed in 1967 and psychomotor epilepsy (complex partial seizures, temporal lobe seizures) diagnosed in January 2006.  The Board notes that the Veteran was on active duty in January 2006.  

Given the Veteran is presumed to have been sound at entry and because the record reflects that the Veteran experienced a seizure during active service and is currently diagnosed with a seizure disability (different from that diagnosed as a child), his current seizure disability is thus attributed to active service.  Resolving reasonable doubt in favor of the Veteran, a grant of service connection for a seizure disability is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.

ORDER

The claim for service connection for a seizure disability is reopened.

Service connection for a seizure disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


